DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-29 are pending.
Claims 17-29 have been withdrawn.
Claims 1-16 are currently under examination.

35 USC § 112(b) rejections withdrawn 
The rejection of claim 11 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor is withdrawn in view of Applicant’s amendment to claim 11.


35 USC § 112(a) rejections maintained 

The rejections of claims 1-16 under 35 U.S.C. 112(a), as failing to comply with the written description requirement are maintained.  
Applicant argues that various anti-hapten antibodies, anti-tumor
antigen antibodies and anti-FAP antibodies are commercially available before filing
date of the subject application.
	In response it is not clear how polyclonal antibodies can be used to make the trispecific antigen-binding protein as presently claimed. Furthermore, there does not appear to be any human anti-FAP antibody available.


35 USC § 102(b) rejections maintained. 
The rejections of claim(s) s 1-9, 12 and 14-16  under 35 U.S.C. 102(a1) as being anticipated by Sheu et al, published 31 July 2016, IDS) are maintained.
	The claims are drawn to a nanocarrier comprising a trispecific antigen-binding protein, comprising (a) a first domain (A) that specifically binds to hapten, comprising a 
Sheu discloses a tri-specific antigen binding protein in micelles comprising anti-HER2/anti-FAP/anti-mPEG trispecific antibodies. 

Applicant argues that there is no description in Sheu of the specific order of the first domain (A), the second domain (B) and the third domain (C) and the formation of a disulfide bond as claimed. Applicant argues that Sheu discloses a tri-specific antigen binding protein in micelles comprising anti-HER2/anti-F AP/anti-mPEG tri-specific antibodies, whereas the disclosure of Sheu encompasses numerous structural possibilities of a tri-specific antibody in terms of the order of different domains.
 In addition, Applicant argues that Sheu is merely a plan of a project without any substantial details; whether the anti-HER2/anti-F AP/anti-mPEG tri-specific antibody disclosed by Sheu would be therapeutically effectively is unclear and not verified. Applicant argues that since Sheu not only fails to disclose the particular order of the claimed domains (A), (B) and (C) and the formation of a disulfide bond in domain (A), but also fails to provide any working example for the disclosure verifying the efficacy. 
	Applicant’s arguments have been considered but are not persuasive. As an initial note, the specification does not disclose any disulfide bond other than a F(ab')2 fragment. It appears as if Applicant is pointing out the inherent disulfide bond of Fab fragment. The reducing gel disclosed in Fig. 2 does not specifically indicate that the disulfide bond between the light chain and heavy chain of the first domain was reduced and the specification does not disclose any engineering of the first domain so that a disulfide bond would be formed between the light chain and heavy chain of the first domain. In addition, Sheu discloses the trispecific antibody comprises a humanized anti-mPEG Fab.

	In response to Applicant’s argument that the disclosure of Sheu encompasses numerous structural possibilities of a tri-specific antibody in terms of the order of 
 
	In response to Applicant’s argument that Sheu is merely a plan of a project without any substantial details; whether the anti-HER2/anti-F AP/anti-mPEG tri-specific antibody disclosed by Sheu would be therapeutically effectively is unclear and not verified, the claims are to a trispecific antigen-binding protein not a method for using a trispecific antigen-binding protein. Sheu discloses a trispecific antigen-binding protein. There is no requirement for providing a working example for verifying the efficacy of the trispecific antibody. Making trispecific antibodies was well known in the art.  The claims read on the product per se,  a trispecific antigen-binding protein.  Therefore, since the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.


35 USC § 103(a) rejections maintained 
The rejection of claims 1-9 and 12-16  under 35 USC 103(a) as being unpatentable over Sheu et al, published 31 July 2016, IDS, cited previously) in view of Kao et al (Biomaterial, 35:9930-9940, 2014, IDS) are maintained.
The claims are drawn to a drug-encapsulated nanocarrier comprising a trispecific antigen-binding protein, comprising (a) a first domain (A) that specifically binds to hapten, comprising a light chain variable region sequence (A-VL) and a heavy chain 
Kao discloses drugs encapsulated by methoxy PEGylated nanoparticles (page 931, 2nd column). Kao disclose bispecific antibodies comprising anti-mPEG antibodies and anti-HER2 scFvs (page 931, 2nd column to page 932, 1st column).
One of ordinary skill in the art would have combined Kao’s drug encapsulated mPEGylated nanoparticles to Sheu’s trispecific antigen-binding protein because Kao discloses that anti-mPEG bispecific antibodies offer a one-step method to confer tumor specificity to mPEG-nanoparticles for enhanced tumor accumulation and improved therapeutic efficacy (Abstract). It would have been prima facie obvious to combine  Sheu’s trispecific antigen-binding protein to Kao’s drug encapsulated mPEGylated nanoparticles to have a drug-encapsulated nanocarrier comprising a trispecific antigen-binding protein, comprising (a) a first domain (A) that specifically binds to hapten, comprising a light chain variable region sequence (A-VL) and a heavy chain variable region sequence (A-VH); (b) a second domain (B) that specifically binds to a HER2; and (c) a third domain (C) that specifically binds to a fibroblast activation protein.


The rejection of claims 1-16  under 35 U.S.C. 103 as being unpatentable over Sheu et al, published 31 July 2016, IDS, cited previously) in view of Kao et al (Biomaterial, 35:9930-9940, 2014, IDS, cited previously) in further view of Rossi et al (US 2003/0162709, published 28 August 2003, IDS) and Moore et al (US 2016/0355600, published 8 December 2016) are maintained.
The claims are drawn to a drug-encapsulated nanocarrier comprising a trispecific antigen-binding protein, comprising (a) a first domain (A) that specifically binds to hapten, comprising a light chain variable region sequence (A-VL) and a heavy chain variable region sequence (A-VH); (b) a second domain (B) that specifically binds to a HER2; and (c) a third domain (C) that specifically binds to a fibroblast activation protein, which further comprises a signal peptide and/or an internal ribosome entry site, wherein the sequences are linked in the order: a signal peptide (SP), an anti-Hapten light chain (a-Hapten VL-CK), a linker peptide (L) with 15 amino acids, an anti-T AF scFv( a-TAF 
Rossi disclose multispecific, multivalent binding antibodies that have different configurations and use linkers comprising 5 or less amino acids and linkers greater than 12 amino acids (paragraphs 25-40).
Moore disclose nucleic acids comprising ribosomal binding sites encoding trispecific antibodies (paragraph 287, 294). The specification disclose that the trispecific heterodimeric antibodies can exist in a variety of formats (paragraph 267).  
One of ordinary skill in the art would have been motivated to apply Rossi’s multispecific, multivalent binding antibodies with different configurations and linkers and Moore’s nucleic acids comprising ribosomal binding sites encoding trispecific antibodies to Sheu and Kao drug encapsulated mPEGylated nanoparticles comprising trispecific antigen-binding proteins because Sheu, Rossi and Moore all teach multispecific multivalent binding antibodies. It would have been prima facie obvious combine Sheu and Kao drug encapsulated mPEGylated nanoparticles comprising trispecific antigen-binding proteins with Rossi’s multispecific, multivalent binding antibodies with different configurations and linkers and Moore’s nucleic acids comprising ribosomal binding sites encoding trispecific antibodies to have a drug-encapsulated nanocarrier comprising a trispecific antigen-binding protein, comprising (a) a first domain (A) that specifically binds to hapten, comprising a light chain variable region sequence (A-VL) and a heavy chain variable region sequence (A-VH); (b) a second domain (B) that specifically binds to a HER2; and (c) a third domain (C) that specifically binds to a fibroblast activation protein, which further comprises a signal peptide and/or an internal ribosome entry site, wherein the sequences are linked in the order: a signal peptide (SP), an anti-Hapten light chain (a-Hapten VL-CK), a linker peptide (L) with 15 amino acids, an anti-T AF scFv( a-TAF scFv), an internal ribosome entry site (IRES), a SP, an anti-Hapten heavy chain (a-hapten VH-CH1), a L and an anti-Tumor ScFv (aTumor scFv).

Applicant argues that, as stated above, the crucial technical feature of the claimed invention resides in the particular order of domains (A), (B) and (C) as well as the disulfide bond formed between the light chain and heavy chain as defined in current in vivo condition, strengthens the affinity of the anti-mPEG domain. Applicant argues that the claimed tri-specific antibody with the above-mentioned structural features lead to excellent cytotoxicity against cancer cells 
and the advantage of being stably retained on the surface of a liposome. Applicant argues that these technical effects are unexpected in view of Sheu
	In response as discussed above, it appears as if Applicant is pointing out the inherent disulfide bond of Fab fragment. The reducing gel disclosed in Fig. 2 does not specifically indicate that the disulfide bond between the light chain and heavy chain of the first domain was reduced and the specification does not disclose any engineering of the first domain so that a disulfide bond would be formed between the light chain and heavy chain of the first domain. In addition, Sheu discloses the trispecific antibody comprises a humanized anti-mPEG Fab.

	In response to Applicant’s argument that the disclosure of Sheu does not disclose the particular order of the claimed domains (A), (B) and (C), the name of the trispecific antibody used in Sheu, a-tumor/a-FAP/a-mPEG TsAbs, is identical to the name given to the trispecific antibody in the present invention, a-Tumor/a-TAF/a-Hapten TsAb Antibody (paragraph 67). Given that Sheu is also an inventor in the present application it is likely that the trispecific antibody disclosed in Sheu is the same as the claimed trispecific antibody. Furthermore, in his Declaration, Jing-Ping Liou indicated that the structural order of the trispecific antigen-binding protein does not appear to effect efficacy (point 8 of Declaration of Jing-Ping Liou). Furthermore, Moore disclose that trispecific heterodimeric antibodies can exist in a variety of formats (paragraph 267).

In response to Applicant’s argument that the above-mentioned structural features lead to excellent cytotoxicity against cancer cells, there is no requirement for providing examples verifying the efficacy of the trispecific antibody. The claims are not drawn to per se, a trispecific antigen-binding protein.  Therefore, since the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. 

	Applicant further argues that Kao and Rossi fail to provide any disclosure pertaining the particular structural orders and formation of a disulfide bond as claimed, and thus fail to compensate the deficiency of Sheu. Applicant argues that the above mentioned advantageous technical effects resulted from the structural feature of the claimed invention are also unexpected in view of Kao and Rossi.
	Applicant argues that Moore discloses numerous structures of a tri-specific antibody in Figures 1-8. Applicant argues that none of the structural features of these antibodies falls within the claimed scope of the claimed structural feature, i.e., "wherein the domains are linked in the order H2N-(A)-(C)-(B)-COOH, H2N-(A)-(B)-(C)-COOH, H2N-(A-VL)-(C)-(A-VH)( B)-COOH or H2N-(A-VL)-(B)-(A-VH)-(C)-COOH; wherein a disulfide bond is formed between the light chain and heavy chain." In particular, the structural feature of the claimed invention ensures that a disulfide bond is formed between the heavy chain and the light chain, rather the hinge region as shown in the figures of Moore. 
	Applicant’s arguments have been considered but are not persuasive. As discussed above, it appears as if Applicant is pointing out the inherent disulfide bond of Fab fragment. The reducing gel disclosed in Fig. 2 does not specifically indicate that the disulfide bond between the light chain and heavy chain of the first domain was reduced and the specification does not disclose any engineering of the first domain so that a disulfide bond would be formed between the light chain and heavy chain of the first domain. In addition, Sheu discloses the trispecific antibody comprises a humanized anti-mPEG Fab. Moore disclose a trispecific antibody with two scFv antigen-binding antibody fragments as well as an Fab antigen-binding antibody fragment (Fig. 2E). Moore also disclose that the trispecific heterodimeric antibodies can exist in a variety of 

	In addition, Applicant argues that one Skilled in the Art would have recognized the potential for unexpected results due to unpredictability in the claimed invention. Applicant argues that the technology of an antigen-binding protein is unpredictable, because the effects, counter-effects, advantages, disadvantages, cytotoxicity, stability of the claimed protein are not readily predictable. Applicant argues that one skilled in the art would have readily recognized that such combination would create the potential for unpredictable reactions, counter-indications, unexpected results, and unknown side effects. Applicant argues that discovering a desired effect would have required substantial experimentation, research effort, and inventor's insights.
Applicant argues that while unexpected result is recognized as one of the secondary indicia of nonobviousness, a perceived potential for unexpected result should also be considered in an obviousness determination. Applicant argues that one skilled in the art would readily recognize the potential for unexpected results in combining medicinal compounds. Applicant argues that such recognition by one skilled in
the art would inevitably influence the reasonableness in an expectation of success.
	In response, as discussed previously, the claims are drawn to a trispecific antigen-binding protein, not a method for using the trispecific antigen-binding protein to treat cancer. As discussed above, the claims read on the product per se, a trispecific antigen-binding protein.  Therefore, since the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
	Furthermore, in his Declaration, Jing-Ping Liou indicated that the structural order of the trispecific antigen-binding protein does not appear to effect efficacy (point 8 of Declaration of Jing-Ping Liou). Thus, there is no evidence that the claimed structurally 
	As disclosed in Rossi and Moore, making trispecific antibodies was well known in the art, including a trispecific antibody with two scFv antigen-binding antibody fragments and one Fab antigen-binding antibody fragments. Based on Rossi and Moore, one of ordinary skill in the art would have had a reasonable expectation of success in making a trispecific antibody with two scFv antigen-binding antibody fragments and one Fab antigen-binding antibody fragments.

Declaration of Jing-Ping Liou
In response to Jing-Ping Liou’s  statement that all are able to form a disulfide bond through the cysteine in the anti-hapten light chain (CK) and heavy chain (CH1) of the claimed first domain, as discussed previously, the specification does not disclose any disulfide bond other than a F(ab')2 fragment. It appears as if Applicant is pointing out the inherent disulfide bond of Fab fragment. The reducing gel disclosed in Fig. 2 does not specifically indicate that the disulfide bond between the light chain and heavy chain of the first domain was reduced and the specification does not disclose any engineering of the first domain so that a disulfide bond would be formed between the light chain and heavy chain of the first domain. In addition, Sheu discloses the trispecific antibody comprises a humanized anti-mPEG Fab.

	In response to Jing-Ping Liou’s  statement that as shown in Example 6 and Figures 7 A-7C, in comparison with other experimental groups, the results show that the claimed Tri-specific Antibody-Liposome-Doxorubicin (TsAb-Lipo-Dox) has the best efficacy in killing cancer tissues in various ratios of the tumor cells and the tumor-associated fibroblasts in a tissue, it appears from Figures6 and 7 A-7C that the cytotoxicity from TsAb-Lipo-Dox was comparable to the cytotoxicity of the BsAb Lipo-Dox. Furthermore, the TsAb in claims 1-16 do not comprise Doxorubicin.  In addition, as discussed above, the claims are drawn to a trispecific antigen-binding protein, not a per se, a trispecific antigen-binding protein.  Therefore, since the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.

In response to Jing-Ping Liou’s statement that he found that the TsAb runounts remained on the surface of a-HER2/a-FAP/u-mPEG TsAb-Lipo-Dox are much higher than that on the surface of α-HER2/ α-mPEG BsAb-Lipo-Dox (24.9% vs. 8.5% at 72 hour) indicating that the claimed TsAb has an advantage of being stably retained on the surface of a liposome, the claims read on the product per se, a trispecific antigen-binding protein.  Therefore, since the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.


NEW REJECTIONS: Based on the Amendment

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  THIS IS A NEW MATTER REJECTION.

2 fragment is a bivalent fragment comprising two Fab fragments linked by a disulfide bridge at the hinge region” (paragraph 36).  There is not support in the specification for a first domain (A) that specifically binds to hapten, comprising a light chain variable region sequence (A-VL) and a heavy chain variable region sequence (A-VH) wherein a disulfide bond is formed between the light chain and heavy chain. 	 

Summary
Claims 1-16 stand rejected 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/           Primary Examiner, Art Unit 1642